 

Case 3:20-cr-00088-TSL-FKB Document16 Filed 07/23/20 Page 1of1

Case 3:20-cr-00088-CWR4. *SEALED* Document 6 *SEALE( > Filed 07/14/20 Page 1 of 1

AO 442 (Rev. FULL) Arrest Warrant

UNITED STATES DISTRICT COURT
for the SEALED
Southern District of Mississippi

REGCUIISMS AAS |S ea
United States of America

v. )
) Case No, 3:20-cr-00088-CWR-FKB

)

Mark Anthony Coleman

(Wherever Found) )

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Mark Anthony Coleman (Wherever Found) ;
who is accused of an offense or violation based on the following document filed with the court:

& Indictment O Superseding Indictment J Information © Superseding Infonnation © Complaint

O Probation Violation Petition [J Supervised Release Violation Petition Violation Notice © Order of the Court

This offense is briefly described as follows:

COERCION OR ENTICEMENT OF A PERSON UNDER 18 Count (1)
DESTRUCTION, ALTERATION OR FALSIFICATION OF RECORDS IN FEDERAL INVESTIGATIONS AND
BANKRUPTCY Count (2)

ARTHUR JOHNSTON, CLERK

SS Dare

Issuing officer's signature

Date: 07/14/2020

 

 

 

City and state: Jackson, MS L.. Townsend, Deputy Clerk

Printed name and title

 

Return

 

This warrant was received on (date) Tl -1] “x O _ , and the person was arrested on (cute) "Teg C)'= AO)

at (city and state)

owe: 1 B0-QU MIM:
SOUTHERN DISTRICT OF MISSISSIPPI ng p= icer’s a

 

 

 

 

 

 

 

FILED
loth a
JUL 23 2026 Voit al nls a

 

 

 

 

 

y
